Name: 77/373/EEC: Commission Decision of 13 May 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Precision Lock-in-Amplifier' , PAR, model 124 A with plug-in-preamplifier, PAR model 116
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-06-08

 Avis juridique important|31977D037377/373/EEC: Commission Decision of 13 May 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Precision Lock-in-Amplifier' , PAR, model 124 A with plug-in-preamplifier, PAR model 116 Official Journal L 140 , 08/06/1977 P. 0027 - 0027 Greek special edition: Chapter 02 Volume 3 P. 0091 ++++COMMISSION DECISION OF 13 MAY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " PRECISION LOCK-IN-AMPLIFIER " , PAR , MODEL 124 A WITH PLUG-IN-PREAMPLIFIER , PAR MODEL 116 ( 77/373/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS , BY LETTER DATED 9 NOVEMBER 1976 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN PARAGRAPHS 3 TO 7 OF ARTICLE 4 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS " PRECISION LOCK-IN-AMPLIFIER " , PAR , MODEL 124 A WITH PLUG-IN-PREAMPLIFIER , PAR , MODEL 116 , IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 29 APRIL 1977 WITHIN THE COMMITTEE ON DUTY FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THE APPARATUS IN QUESTION IS A PHASE-SENSITIVE DETECTION SYSTEM WITH PLUG-IN-PREAMPLIFIER ; WHEREAS IT IS USED FOR RESEARCH ON THE POWER OF ADSORPTION OF SURFACES IN NI , ZNO OR IN ALCALINE HALOGENURE MONOCRYSTALS EMPLOYING THE AUGER ELECTRONIC SPECTROSCOPE ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " PRECISION LOCK-IN-AMPLIFIER " , PAR , MODEL 124 A WITH PLUG-IN-PREAMPLIFIER , PAR MODEL 116 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 MAY 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION ( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 .